Name: Council Regulation (EEC) No 1299/84 of 7 May 1984 increasing the volumes of the Community tariff quotas, opened for 1984, for certain grades of ferro-chromium falling within subheading ex 73.02 E I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries
 Date Published: nan

 12. 5 . 84 Official Journal of the European Communities No L 125/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1299/84 of 7 May 1984 increasing the volumes of die Community tariff quotas, opened for 1984, for certain grades of ferro-chromium falling within subheading ex 73.02 E I of the Common Customs Tariff HAS ADOPTED THIS REGULATION : Article 1 The volumes of the Community tariff quotas opened by Regulation (EEC) No 3187/83 for ferro-chromium containing not less than 4 % by weight of carbon, and not less than 6 % by weight of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, shall be raised from 3 000 to 6 000 tonnes and from 112 000 to 224 000 tonnes respectively. Article 2 1 . A first instalment of each of the additional volumes referred to in Article 1 and amounting to 2 800 and 108 000 tonnes respectively shall be allocated among certain Member States as follows : (a) as regards ferro-chromium containing not less than 4 % by weight of carbon : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation presented by the Commission, Whereas, by Regulation (EEC) No 3187/83 ('), the Council opened, for 1984, and allocated among the Member States, duty-free Community tariff quotas for ferro-chromium containing not less than 4 % by weight of carbon, or not less than 6 % by weight of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, the volumes of which were fixed at 3 000 and 1 1 2 000 tonnes respectively ; Whereas it can be estimated, from the economic data now available on consumption, production and imports benefiting from other preferential tariff ar ­ rangements, that Community requirements of imports from third countries for products of this kind could, during the current year, reach levels higher than the volumes laid down by Regulation (EEC) No 3187/83 ; whereas, in order not to disturb the equilibrium of the market for this product and to ensure parallel develop ­ ment in sales of Community production and satisfac ­ tory security of supplies to the user industries, it is appropriate to limit any increases in the volumes to 3 000 and 1 1 2 000 tonnes respectively ; Whereas, both for ferro-chromium containing not less than 4 % of carbon and for ferro-chromium contai ­ ning not less than 6 % of carbon it is appropriate to divide into two instalments the volumes of the increases, the first instalments being allocated among certain Member States in proportion to their foresee ­ able needs, and the second held as a Community reserve to cover possible additional requirements, (tonnes) Benelux France United Kingdom 1 750 700 350 (b) as regards ferro-chromium containing not less than 6 % by weight of carbon : (tonnes) Benelux Germany France Italy United Kingdom 4 600 54 910 23 460 14 900 10 130 2. The second instalments, being 200 and 4 000 tonnes respectively, shall constitute the reserves. The reserves provided for in Article 2 (2) of Regulation (EEC) No 3187/83 shall thus be raised from 100 to 300 tonnes and from 5 000 to 9 000 tonnes. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(') OJ No L 311 , 12. 11 . 1983, p. 7. No L 125/2 Official Journal of the European Communities 12. 5 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 May 1984. For the Council The President M. ROCARD